 Case 5:16-cv-02638-FMO-KK Document 143 Filed 03/25/19 Page 1 of 6 Page ID #:3353



1

2

3

4

5

6                                      UNITED STATES DISTRICT COURT

7                                 CENTRAL DISTRICT OF CALIFORNIA

8

9    AMBER WALLISA,                              )   Case No. ED CV 16-2638 FMO (KKx)
                                                 )
10                        Plaintiff,             )
                                                 )
11                 v.                            )   ORDER RE: FURTHER PROCEEDINGS
                                                 )
12   CITY OF HESPARIA, et al.,                   )
                                                 )
13                        Defendant.             )
                                                 )
14                                               )

15
            Having reviewed the parties’ pretrial filings and in light of the Court’s Order of March 20,
16
     2019, IT IS ORDERED THAT:
17
            1. The parties shall revise and re-file their pretrial documents in accordance with the
18
     requirements set forth below. Note that this order may set forth some different and some
19
     additional requirements than those contained in the Local Rules.1 Failure to comply with these
20
     requirements may result in the imposition of sanctions and/or the dismissal of this action for lack
21
     of prosecution.
22
            2. Pretrial Conference Order: The format of the proposed final Pretrial Conference Order
23
     (“PTCO”) shall conform to the format set forth in Appendix A of the Local Rules. The section
24
     numbers should correspond to the section numbers in that Appendix. The parties will remove any
25
     redundant or extraneous material, including any objections that have already been preserved for
26

27
        1
          To the extent that there is any conflict between this order and what was said on the bench
28   during the pretrial conference, this order controls.
 Case 5:16-cv-02638-FMO-KK Document 143 Filed 03/25/19 Page 2 of 6 Page ID #:3354



1    appeal and make any other appropriate updates throughout the document to reflect the court’s

2    rulings and/or agreements by the parties. The parties shall further revise the pre-trial conference

3    order as follows:

4                  A. In the section regarding stipulated facts – which should be section 5 of the PTCO

5           – the parties shall attempt to agree on and set forth as many uncontested facts and

6           stipulated facts as possible. One single uncontested fact and four stipulated facts is

7           insufficient. The court will usually read the undisputed facts to the jury at the start of trial.

8           A carefully drafted and comprehensively stated stipulation of facts will reduce the length

9           of trial and increase the jury’s understanding of the case.

10                 Plaintiff shall provide at least seventy-five (75) proposed stipulated facts to

11          defendant, via e-mail, by no later than noon on March 27, 2019. Defendant shall provide

12          and explain any objections to the proposed stipulated facts to plaintiff, via e-mail, by no

13          later than April 1, 2019, at noon.

14                 B.    In the section regarding operative claims and defenses – which should be

15          section 7 in the revised order – plaintiff shall list either the Ninth Circuit pattern jury

16          instruction or the case that sets out the elements of the claim. The parties shall revise this

17          section so that each claim is immediately followed by the elements of that claim and the

18          evidence establishing the elements. Defendant shall set forth its affirmative defenses in

19          the same format as plaintiff. Under each affirmative defense,2 defendant shall list either the

20          pattern jury instruction or the case that sets out the elements of the affirmative defense.

21          For each affirmative defense that is not enumerated in Rule 8(c) of the Federal Rules of

22          Civil Procedure, defendant shall provide authority (with a pincite and quote in a

23          parenthetical for case authority) establishing that the defense constitutes an affirmative

24          defense within the meaning of Rule 8 of the Federal Rules of Civil Procedure. In the

25          absence of any supporting authority, the defense shall be omitted. Defendant must also

26
        2
27        Affirmative defenses are “those matters on which the Defendant bears the burden of proof.
     They are matters which would defeat Plaintiff’s claim even if Plaintiff established the elements of
28   the claim.” Local Rules, Appendix A.

                                                        2
 Case 5:16-cv-02638-FMO-KK Document 143 Filed 03/25/19 Page 3 of 6 Page ID #:3355



1           list and cite to the page number of the operative pleading where the affirmative defense

2           was asserted. This section may not contain any legal argument or rhetorical statements.

3                  C. In the section regarding Witness Lists – which should be section 11 in the PTCO

4           – the parties shall list the depositions that will be lodged with the court.

5                  D. In the section regarding Law and Motion Matters – which should be section 12

6           in the revised order – motions in limine numbers 2, 3, 4, and 5, and plaintiff’s motion in

7           limine 1 should be omitted. These were not motions in limine, but stipulations by the

8           parties to exclude certain categories of evidence. The parties should remove any reference

9           to motion in limine number 5 and bifurcation, given that the court did not grant this portion

10          of the parties’ stipulation. All that should remain in this section are the two motions in

11          limine currently pending.

12                 E. In the section regarding trial bifurcation – which should be section 13 in the

13          revised order – the parties will need to revise the reference to trial bifurcation to state

14          “none,” given that the court did not grant the parties’ request to bifurcate the trial.

15          3. Pretrial Exhibit Stipulation: To the extent possible, the parties shall revise the Pretrial

16   Stipulation to comport with the court’s rulings with respect to the Motions in Limine and Motion for

17   Summary Judgment.        At a minimum, the parties shall revise and narrow the Pretrial Exhibit

18   Stipulation to include only those exhibits that the parties intend to introduce into evidence.

19   The Pretrial Exhibit Stipulation contains far too many exhibits, and the parties will not be allowed

20   to enter that many exhibits during trial. The parties shall stipulate to the authenticity and foundation

21   of exhibits whenever possible, and the Pretrial Exhibit Stipulation shall identify any exhibits to

22   which authenticity or foundation have not been stipulated and the specific reasons for the parties’

23   failure to stipulate. Do not submit blanket or boilerplate objections to the opposing party’s

24   exhibits. Each objection must include the grounds for the objection (e.g., a Federal Rule of

25   Evidence) and an explanation of why the disputed exhibit is not admissible. Objections that

26   merely set forth a rule of evidence without explanation, e.g., “Hearsay, 403,” will be overruled.

27   All withdrawn exhibits shall be removed from the document. Exhibits that were not included as

28

                                                        3
 Case 5:16-cv-02638-FMO-KK Document 143 Filed 03/25/19 Page 4 of 6 Page ID #:3356



1    part of the initial Pretrial Exhibit Stipulation or the Motions in Limine will not be allowed in the

2    revised pretrial exhibit stipulation.

3            4. Jury Instructions: The parties shall revise the jury instructions to omit any redundant

4    instructions, as well as any instructions that have now become irrelevant given the court’s ruling

5    on the Motion for Summary Judgment.

6            Counsel shall submit both general and substantive jury instructions in the form described

7    below. Counsel must provide the documents described below in WordPerfect (the court’s

8    preference) or Word format. The parties should use the most recent version of the Ninth Circuit’s

9    Manual of Model Civil Jury Instructions, which is available on the Ninth Circuit’s website,3 for all

10   applicable jury instructions. If there is no applicable Ninth Circuit model jury instruction, the parties

11   should consult the current edition of O'Malley, et al., Federal Jury Practice and Instructions. If

12   neither the Ninth Circuit nor O’Malley provides an applicable jury instruction, the parties should

13   consult the model jury instructions published by other Circuit Courts of Appeal. Where California

14   law applies, counsel should use the current edition of the Judicial Council of California Civil Jury

15   Instructions (“CACI”), which is available on the California Judicial Branch website.4 The parties

16   shall not modify or supplement a model instruction’s statement of applicable law unless

17   absolutely necessary and strongly supported by controlling case law or other persuasive authority.

18   Each requested instruction shall: (a) cite the authority or source of the instruction; (b) be set forth

19   in full; (c) be on a separate page; (d) be numbered; (e) cover only one subject or principle of law;

20   and (f) not repeat principles of law contained in any other requested instruction.

21           The proposed jury instructions shall be submitted as follows:

22                  A. Joint Jury Instructions: Counsel shall file a joint set of jury instructions on

23           which the parties agree. Model jury instructions should be modified as necessary to fit the

24           facts of the case, i.e., inserting names of defendant(s) or witness(es) to whom an

25           instruction applies. Where language appears in brackets in the model instruction, counsel

26

27      3
            http://www3.ce9.uscourts.gov/jury-instructions/model-civil.
28      4
            http://www.courts.ca.gov/partners/317.htm/civiljuryinstructions/.

                                                        4
 Case 5:16-cv-02638-FMO-KK Document 143 Filed 03/25/19 Page 5 of 6 Page ID #:3357



1           shall select the appropriate text and eliminate the inapplicable bracketed text. The court

2           expects counsel to agree on the substantial majority of jury instructions, particularly when

3           pattern or model instructions provide a statement of applicable law.

4                   B. Disputed Jury Instructions: Counsel shall file a separate joint set of disputed

5           jury instructions propounded by one party to which another party objects. On a separate

6           page following each disputed jury instruction, the party opposing the instruction shall briefly

7           state the basis for the objection, any authority in support thereof and, if applicable, an

8           alternative instruction. On the following page, the party proposing the disputed instruction

9           shall briefly state its response to the objection, and any authority in support of the

10          instruction. Each requested jury instruction shall be numbered and set forth in full on a

11          separate page, citing the authority or source of the requested instruction.

12                C. For both the Joint Jury Instructions and Disputed Jury Instructions, counsel must

13          provide an index of all instructions submitted, which must include the following:

14                          a. the number of the instruction;

15                          b. the title of the instruction;

16                          c. the source of the instruction and any relevant case citations; and

17                          d. the page number of the instruction.

18          For example:

19          Number          Title                                Source              Page Number

20          1               Trademark-Defined             9th Cir. 8.5.1             1
                            (15 U.S.C. § 1127)
21

22          5. The parties may not file any additional motions in limine. These court’s determinations

23   regarding the previously filed Motions in Limine shall, if appropriate, be reflected in the parties

24   revised pretrial filings.

25          6. No later than noon on Monday, April 1, 2019, the parties shall file (and deliver to the

26   court’s mandatory chambers box) the following documents, each captioned as “First Amended”:

27   (a) [Proposed] Final Pretrial Conference Order; (b) Pretrial Exhibit Stipulation; (c) Joint Undisputed

28   Jury Instructions and, if necessary, Joint Disputed Jury instructions. Failure to file timely these

                                                         5
 Case 5:16-cv-02638-FMO-KK Document 143 Filed 03/25/19 Page 6 of 6 Page ID #:3358



1    pretrial documents may result in the imposition of sanctions. Revised witness lists are not required

2    or allowed. However, any witness that was not included in the parties’ initial witness lists will not

3    be allowed to testify.

4           7. The parties shall email the documents referenced in paragraph 6 to the court’s

5    chambers email box (fmo_chambers@cacd.uscourts.gov) in Word or Word Perfect format.

6           8. The pretrial conference is continued from Friday, April 5, 2019, at 10:00 a.m. to Monday,

7    April 8, 2019, at 2:00 p.m. in Courtroom 6D of the First Street Courthouse.

8           9. Failure to comply with this Order or the requirements of the court’s previous orders may

9    result in the imposition of sanctions.

10   Dated this 25th day of March, 2019.

11

12

13                                                                          /s/
                                                                   Fernando M. Olguin
14                                                            United States District Judge

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                      6
